DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  
typographical error in line 2: firs tor second outputs.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the ADC” in line 2.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of an ADC in the claim or its parent.  The Examiner notes an original recitation of an ADC in claim 25 which is not a parent claim of claim 26.
Claim 31 recites the limitation “the second sequence” in line 1.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of a second sequence in the claim or its parent.  The Examiner notes an original recitation of a second sequence in claim 30 which is not a parent claim of claim 31.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 25-28, 30, 32-34, 36, 38, 40, 41, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahajan et al., U.S. Patent Application Publication No. 2016/0282889.
Regarding claim 23, Mahajan discloses an apparatus comprising:
a plurality of power gates [Fig. 1: transistors 122] coupled to a first power supply rail and a second power supply rail [Vin and Vout]; 
a multiplexer having an output to control the plurality of power gates [selector 150]; 
a first controller [linear control code generator 140] to generate a first output which is coupled to a first input of the multiplexer, wherein the multiplexer is to control the plurality of power gates with the first output in normal mode [para. 0017, steady state or linear mode: “Voltage controller 110 can operate in a linear mode (e.g., steady state mode) and a non-linear mode. Voltage controller 110 can operate in the linear mode if an error in voltage Vout has a value less than a specific value (e.g., less than a pre-determined value).”]; and 
a second controller [non-linear control code generator 130] to generate a second output which is coupled to a second input of the multiplexer, wherein the multiplexer is to control the plurality of power gates with the second output in one of: overshoot event on the second power supply rail or a droop event on the second power supply rail [para. 0017: “The error that causes the voltage controller 110 to change from the linear mode to the non-linear mode may include a droop in the level in voltage Vout.”; para. 0078: “Thus, as described herein, the step (e.g., amount of increment) in information Control_Code in the non-linear mode (which is based on Non-Linear_Code) may not be a fixed value and may be proportionally adjusted based on value of the error in voltage Vout. Therefore, over-shoots or under-shoots in the value of voltage Vout may be avoided.”].
Regarding claim 25, Mahajan discloses an ADC [error correction information generator 120; para. 0035: “Converter 210, signal generator 220, and error calculation logic block 230 are arranged such that error correction information generator 120 can operate as an oscillator-based ADC (analog-to-digital converter)…”] having an input coupled to the second power supply rail via a voltage divider [Vfb; para. 0030: “For example, feedback voltage generator 170 can include a voltage divider to generate voltage Vfb, such that voltage Vfb is a divided version of voltage Vout.”], and an output coupled to the second controller [course code signals].
Regarding claim 26, Mahajan teaches that the second controller comprises a comparator [Fig. 4: threshold detectors 411 and 412; para. 0058: “FIG. 4 shows a non-linear entry decision logic 400, according to some embodiments described herein. Non-linear entry decision logic 400 can be part of non-linear control code generator 130…”] to compare [para. 0062, threshold detectors act as a comparator: “Voltage controller 110 does not enter the non-linear mode (e.g., remains in the linear mode) as long as the values of both information Coarse_Code_p and Coarse_Code_n are less than the value of Entry_Threshold.”] the output of the ADC [course code signals] with a voltage identification code (VID) [mux 410 passing entry and exit thresholds; para. 0060: “The value (digital value) of information Entry_Threshold can be set to be corresponding to a voltage value (e.g., 25 mV) at which voltage controller 110 enters the non-linear mode... The value (digital value) of information Exit_Threshold can be set to be corresponding to a voltage value (e.g., 12.5 mV) at which voltage controller 110 exits the non-linear mode…”].
Regarding claim 27, Mahajan teaches that an output of the comparator is used to generate select control for the multiplexer to select one of the first or second outputs [Fig. 4: NL_COURSE_CODE; Fig. 1: NL_COURSE_CODE is suppled from non-linear control code generator 130 to select input of selector 150].
Regarding claim 28, Mahajan discloses that in case of the droop event on the second power supply rail [Fig. 7; para. 0085: “At time T0 (rising edge of the CLK signal), an error (e.g., a droop) in voltage Vout starts to occur.”, the second controller is to control the multiplexer [para. 0086: “At time T1 (falling edge of the CLK signal), since the error in voltage Vout has a value (e.g., 100 mV) greater than 25 mV (the voltage value corresponding to the value of the information Entry_Threshold), the NL_Mode signal changes from 0V (e.g., low) to 1V (e.g., high). This causes voltage controller 110 to enter the non-linear mode at time T1 and to start correcting the error.”] such that the multiplexer updates the output of the multiplexer in a first sequence [Fig. 7: control_code signal changes over time].
Regarding claim 30, Mahajan discloses that in case of the overshoot event on the second power supply rail, the second controller is to control the multiplexer such that the multiplexer updates the output of the multiplexer in a second sequence [para. 0020: error information is based on a delta between Vref and Vfb, suggesting that the error may measure Vfb both over and under Vref].
Regarding claim 32, Mahajan discloses a load coupled to the second power supply rail [Fig. 1: load 115].
Regarding claim 33, Mahajan teaches that the load comprises a processor core [para. 0016: “Load 115 can include or be included in a functional unit such as a processor (e.g., a central processing unit (CPU)), a memory device, or other functional units.”].
Regarding claim 34, Mahajan discloses an apparatus comprising:
a plurality of power gates [Fig. 1: transistors 122] coupled to a first power supply rail and a second power supply rail [Vin and Vout]; 
an analog-to-digital converter (ADC) coupled to the second power supply rail, the ADC to provide a digital representation of a voltage on the second power supply rail  [error correction information generator 120]; 
logic to receive the digital representation of the voltage and to generate one or more controls [linear and non-linear control code generators 140 and 130]; and 
a multiplexer [selector 150] to receive one of the one or more controls and to selectively provide a digital code to turn on or off one or more of the plurality of power gates [control_code], wherein the multiplexer is to, according to the control, generate the digital code to cause all the plurality of power gates to turn on, cause all the plurality of power gates to turn off, linearly control the plurality of power gates, or to provide a computed digital code according to an event on the second power supply rail [para. 0025-0027: control code is a digital control word that controls transistors 122 to provide a variable resistance, thereby adjusting Vout].
Regarding claim 36, Mahajan teaches when the event is a voltage droop event on the second power supply rail, wherein the logic is to control the multiplexer such that the multiplexer provides updates to the digital code in a first sequence [Fig. 7, para. 0085, 0086].
Regarding claim 38, Mahajan teaches when the event is a voltage overshoot event on the second power supply rail, wherein the logic is to control the multiplexer such that the multiplexer provides updates to the digital code in a second sequence [para. 0020].
Regarding claims 40, 41, and 43, Mahajan discloses the apparatus of claims 23, 28, and 30, and also a system including a memory, processor core, and voltage regulation circuitry comprising the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Pan et al., U.S. Patent Application Publication No. 2019/0064862.
Regarding claim 35, Mahajan discloses the apparatus of claim 34, but does not disclose a buffer coupled to an output of the multiplexer and the plurality of power gates. 
Pan discloses a buffer coupled to an output of a driving module and a power gate [Fig. 2; para. 0064: “Further, in some embodiments, the driving module 200 can also buffer the signal transmitted to the first switching transistor (K1) 104 to improve the stability of the output of the LDO 200.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mahajan and Pan by modifying Mahajan to include a buffer coupled to the output of the multiplexer and the plurality of power gates, as taught by Pan.  Mahajan and Pan both disclose LDO regulators.  Pan discloses buffering a signal output from a driving module to a switching transistor to improve the stability of the LDO output.  Mahajan discloses analogous components [Fig. 1] but without buffering.  It would have been obvious to one of ordinary skill in the art to apply the teachings of Pan to the analogous components in Mahajan’s system, thereby improving Mahajan in the same manner suggested by Pan.

Allowable Subject Matter
Claims 24, 29, 37, 39, 42, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahajan et al., U.S. Patent Application Publication No. 2018/0267480 shares a common inventor and assignee with present application, and is directed to a digital LDO regulator [Fig. 1].
Kim, U.S. Patent Application Publication No. 2019/0115919, discloses a system comprising a plurality of power gates coupled to a first power supply rail and a second power supply rail, and controllers that generate outputs to control the operation of the power gates [Fig. 1].
The following references disclose digital LDO regulators:
Kose et al., U.S. Patent No. 11/099,591,
Ham et al., U.S. Patent No. 10,216,209,
Nasir et al., U.S. Patent Application Publication No. 2022/0011800.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov